Exhibit 10.1

 

AGREEMENT

 

This agreement, effective July 17, 2013 (this “Agreement”), is made by and among
Clinton Relational Opportunity Master Fund, L.P., Clinton Spotlight Master Fund,
L.P., Clinton Relational Opportunity, LLC, Clinton Group, Inc. and Mr. George E.
Hall (each, a “Clinton Shareholder” and collectively, the “Clinton Group”) and
Quality Systems, Inc. (the “Company”). In consideration of and in reliance upon
the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE 1
Definitions

 

Section 1.01. Defined Terms.

 

For purposes of this Agreement:

 

(a) “2013 Annual Meeting” shall mean the Company’s 2013 annual meeting of
shareholders.

 

(b) “Affiliate” or “Affiliates” shall have the same meanings set forth in Rule
12b-2 promulgated by the Securities and Exchange Commission (the “SEC”) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(c) “Beneficial Owner” or “Beneficial Ownership” shall have the same meanings as
set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act.

 

(d) “Board” shall mean the board of directors of the Company.

 

(e) “Bylaws” shall have the meaning set forth in Section 2.01(a).

 

(f) “Clinton Group Director Agreement” shall have the meaning set forth in
Section 3.05.

 

(g) The “Clinton Group Nominees” shall refer to James Christopher Malone, Peter
M. Neupert and Morris Panner or their respective Replacements, if applicable.

 

(h) “Early Termination Date” shall mean the last date upon which a notice to the
Company of nominations of persons for election to the Board or the proposal of
other business at an annual meeting would be considered timely under the
Company’s then-current Bylaws for the Company’s next annual meeting at which any
of the Clinton Group nominees elected at the 2013 Annual Meeting will not be
nominated for reelection, subject to Section 3.02(b).

 

(i) “End of Service” shall have the meaning set forth in Section 3.02(d).

1



(j) “Group” shall have the same meaning as set forth in Rule 13d-5 promulgated
by the SEC under the Exchange Act.

 

(k) “Notice” shall mean the Stockholder Notice of Intent to Present Proposals
and Nominate Persons for Election as Directors at Quality Systems, Inc.’s 2013
Annual Meeting dated June 13, 2013 delivered to the Company by Clinton
Relational Opportunity Master Fund, L.P.

 

(l) “Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability or unlimited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.

 

(m) “Replacement” shall have the meaning set forth in Section 3.02(c).

 

(n) “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(o) “Standstill Period” shall mean the period from the effective date of this
Agreement through the earlier of (i) the date that is 15 days prior to the last
date upon which a notice to the Company of nominations of persons for election
to the Board or the proposal of other business at an annual meeting of the
Company would be considered timely under the Company’s then-current Bylaws for
the Company’s 2016 annual meeting of shareholders, (ii) the date that is 15 days
prior to the Early Termination Date; and (iii) material breach of this agreement
by the Company not cured (if capable of being cured) within 15 days of receipt
by the Company of written notice from the Clinton Group specifying the nature of
such material breach.

 

ARTICLE 2
Representations and Warranties

 

Section 2.01. Authority; Binding Agreement.

 

(a) The Company hereby represents and warrants that this Agreement (i) has been
duly authorized, executed and delivered by it, and is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and similar laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law), in each case now or hereafter
in effect, (ii) does not require the approval of the shareholders of the Company
and (iii) does not violate any law, any order of any court or other agency of
government, the Articles of Incorporation of the Company as currently in effect
or the bylaws of the Company as currently in effect (the “Bylaws”) or any
provision of any indenture, agreement or other instrument to which the Company
or any of its properties or assets is bound, or conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument, or result in the
creation or imposition of, or give rise to, any lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever pursuant to any
such indenture, agreement or other instrument except to the extent with respect
to this Section

2



2.01(a)(iii), such breach, default, lien, charge, restriction, claim,
encumbrance or penalty would not materially and adversely affect the ability of
the Company to perform its obligations under this Agreement.

 

(b) Each of the Clinton Shareholders represents and warrants that this Agreement
(i) has been duly authorized, executed and delivered by such Clinton
Shareholder, and is a valid and binding obligation of such Clinton Shareholder,
enforceable against such Clinton Shareholder in accordance with its terms,
except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, and similar laws relating to or affecting creditors’
rights generally and general equitable principles (whether considered in a
proceeding in equity or at law), in each case now or hereafter in effect, (ii)
does not require approval by any owners or holders of any equity interest in
such Clinton Shareholder (except as has already been obtained) and (iii) does
not and will not violate any law, any order of any court or other agency of
government, the charter or other organizational documents of such Clinton
Shareholder as currently in effect or any provision of any agreement or other
instrument to which such Clinton Shareholder or any of its properties or assets
is bound, or conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
lien, charge, restriction, claim, encumbrance or adverse penalty of any nature
whatsoever pursuant to any such agreement or instrument except to the extent
with respect to this Section 2.01(b)(iii), such breach, default, lien, charge,
restriction, claim, encumbrance or penalty would not materially and adversely
affect on the ability of each such Clinton Shareholder to perform its
obligations under this Agreement.

 

Section 2.02. Beneficial Ownership.

 

The Clinton Group represents that it is the Beneficial Owner of 552,556 shares
of the Company’s common stock as of the effective date of this Agreement.

 

ARTICLE 3
Covenants

 

Section 3.01. 2013 Annual Meeting.

 

(a) As soon as practicable following the execution and delivery of this
Agreement (but in no event later than the issuance of the Press Release referred
to in Section 3.07), the Clinton Group and its Affiliates agree to (i)
immediately and permanently withdraw all proposals and nominations previously
made with respect to the 2013 Annual Meeting and immediately and permanently
terminate its efforts to solicit proxies for the 2013 Annual Meeting, (ii) not
bring any shareholder proposals before the 2013 Annual Meeting (including the
proposals to amend the Company’s Bylaws described in the Notice) and (iii) cause
all voting securities of the Company of which the Clinton Group and its
Affiliates are the Beneficial Owners to be voted in favor of the Board’s slate
of nominees (subject to Section 3.02(a)(i)), to approve the Company’s
compensation of named executive officers and to ratify the appointment of

3



PricewaterhouseCoopers LLP at the 2013 Annual Meeting (in each case, including
any adjournments or postponements thereof).

 

(b) The Company agrees to use its reasonable best efforts to hold the 2013
Annual Meeting on August 15, 2013 or as soon as reasonably practicable
thereafter.

 

Section 3.02. Board Nominee Composition.

 

(a) The Company agrees:

 

(i) To include the Clinton Group Nominees or their Replacements in the Board’s
slate of nine nominees for election as directors of the Company at the 2013
Annual Meeting, with terms expiring at the 2014 Annual Meeting.

 

(ii) To use its reasonable efforts to cause the election of the Clinton Group
Nominees or their Replacements to the Board at the 2013 Annual Meeting
(including recommending that the Company’s shareholders vote in favor of the
election of the Clinton Group Nominees, soliciting proxies in favor of such
election and otherwise supporting them for election in a manner no less rigorous
and favorable than the manner in which the Company supports the Company’s other
nominees in the aggregate).

 

(iii) To give the Clinton Group notice of its intent not to nominate for
reelection any of the Clinton Group Nominees then serving on the Board at least
20 days prior to the Early Termination Date.

 

(b) For purposes of this Agreement, if the Board does not nominate any Clinton
Group Nominee then serving on the Board for reelection to the Board during the
Standstill Period, such Clinton Group Nominee will be deemed to be nominated for
reelection to the Board for each of the Company’s annual meetings of
shareholders for purposes of Section 1.01(h) and Section 3.02(a)(iii) if such
Clinton Group Nominee:

 

(i) resigns, is removed for cause pursuant to Section 302 of the California
Corporations Code, or ceases to serve on the Board for reason of death or
disability prior to the expiration of such nominee’s term or gives written
notice to the Company that he declines to stand for reelection, including,
without limitation, as contemplated under Section 3.02(c) or Section 3.02(d);

 

(ii) fails to execute his Clinton Group Director Nominee Agreement within seven
days of the date of this Agreement or commits a material breach of his Clinton
Group Director Agreement, not cured (if capable of being cured) within 15 days
of receipt by such Clinton Group Nominee of written notice from the Company
specifying the nature of such material breach;

 

(iii) commits a material breach of either (A) the Company’s written corporate
governance polices or other written policies or procedures applicable to
non-management directors generally in effect as of the date of this Agreement
(copies of which have been provided to the Clinton Group Nominees by the
Company) or (B) any other such policies applicable to non-management directors

4



which may be adopted by the Board or a committee thereof in good faith and not
for the purpose of discriminating against the Clinton Group Nominees from time
to time after the date of this Agreement, which material breach is not cured (if
capable of being cured) within 15 days of receipt by such Clinton Group Nominee
of written notice from the Company specifying the nature of such material
breach; or

 

(iv) is not nominated for reelection to the Board after a material breach of
this Agreement by the Clinton Group not cured (if capable of being cured) within
15 days of receipt by the Clinton Group of written notice from the Company
specifying the nature of such material breach.

 

(c) To the extent a Clinton Group Nominee is unable to serve as a nominee for
election as director at the 2013 Annual Meeting, for any reason not intended to
circumvent the intent of the parties in entering this Agreement, the Clinton
Group will select a replacement nominee, subject to the reasonable approval of
the Board, who shall serve as the nominee for election as director in lieu of
the Clinton Group Nominee who is unable to so serve (each, a “Replacement”).

 

(d) If at any time after the 2013 Annual Meeting, a Clinton Group Nominee
resigns from the Board or is removed from the Board or is otherwise unable to
serve on the Board (each, an “End of Service”), this Agreement shall in no way
restrict the Company from filling or not filling a vacancy on the Board
resulting from an End of Service in accordance with the procedures set forth in
the Company’s Bylaws.

 

(e) At any time, for any reason or for no reason, any Clinton Group Nominee may
immediately resign from the Board by providing written notice to the Chairman of
the Board.

 

Section 3.03. Transaction Committee.

 

(a) At the Company’s organizational Board meeting following the election of one
or more Clinton Group Nominees to the Board at the 2013 Annual Meeting, the
Board will appoint two of the Clinton Group Nominees that are elected at the
2013 Annual Meeting to the Company’s standing Transaction Committee to be two of
the five members of such Committee.

 

(b) The Transaction Committee will be recharged at its Organizational Board
Meeting to, among other things, undertake a new, fair and objective evaluation
of the Company’s strategy, direction and alternatives. The Transaction Committee
may make recommendations to the Board but will not be authorized to enter into
or agree to enter into any strategic transaction without the approval of the
Board. It is expected that the Transaction Committee will take prompt action to
recommend to the Board the hiring of a suitable investment banking firm or
management consulting firm to assist the Transaction Committee in its
evaluation. The Transaction Committee shall endeavor to complete its preliminary
review and to report to the Board its findings by November 30, 2013. The
Transaction Committee shall continue to serve at the pleasure of the Board;

5



provided that during the Standstill Period the Transaction Committee shall not
be dissolved (other than the Transaction Committee’s annual reconstitution at
the Company’s organizational Board meeting following its annual shareholders’
meeting beginning with the annual meeting in 2014), and the Clinton Group
Nominees shall not be removed from the Transaction Committee, without the
consent of a majority of the Clinton Group Nominees elected at the 2013 Annual
Meeting that are then-remaining on the Board.

 

Section 3.04. Other Committees. Subject to Section 3.03, the Board will select
members of standing committees of the Board from time to time following policies
and procedures that are not designed or intended to discriminate, on the basis
of a director’s status as a Clinton Group Nominee, against the inclusion of one
or more Clinton Group Nominees then serving on the Board.

 

Section 3.05. Agreements with Clinton Group Nominees. Prior to their nomination
for election to the 2013 Annual Meeting, each Clinton Group Nominee shall
complete the Company’s standard director questionnaire and shall enter into a
fiduciary duty and non-disclosure agreement in the form annexed hereto in which
each Clinton Group Nominee will, among other things, acknowledge their duties to
the Company (each, a “Clinton Group Director Agreement”).

 

Section 3.06. Standstill Period.

 

(a) During the Standstill Period and except as expressly provided otherwise in
Section 3.01(a) regarding the 2013 Annual Meeting, at each meeting of the
Company’s shareholders (whether an annual or a special meeting), or with respect
to each action by written consent of the Company’s shareholders, the Clinton
Group and its Affiliates will cause all of the voting securities of the Company
of which the Clinton Group and its Affiliates are the Beneficial Owners to (i)
be present for quorum purposes, (ii) be voted in favor of any and all directors
nominated by the Board for election and (iii) be voted against (or abstain from
voting on) any proposal made by any of the Company’s shareholders that is not
recommended by the Board and (x) that would amend the Company’s Articles of
Incorporation or Bylaws or (y) otherwise affects or influences the composition
of or service on the Board or any of its committees or any of the Board’s or any
of its committees’ processes or procedures.

 

(b) At all times during the Standstill Period, each Clinton Shareholder and its
Affiliates shall not, directly or indirectly, alone or with others, without the
prior written consent of the Company:

 

(i) take any action that may require it to file a Schedule 13D with the SEC in
respect of the Company’s securities or make any such filing voluntarily;

 

(ii) solicit, or participate in or encourage any solicitation of, proxies (as
such terms are defined in Rule 14a-1 promulgated under the Exchange Act) with
respect to any voting securities of the Company or become a participant in any
contest relating to the election of directors of the Company or other

6



shareholder proposals (whether made pursuant to Rule 14a-8 under the Exchange
Act or otherwise) not recommended for approval by the Board;

 

(iii) vote in favor of the removal of any director serving on the Board who has
previously been nominated by the Board;

 

(iv) propose or attempt to call a special meeting of shareholders;

 

(v) seek, solicit support for, encourage or participate in (whether publicly or
privately), any shareholder action without a meeting of the shareholders of the
Company that is not recommended for approval by the Board;

 

(vi) deposit or maintain any voting securities of the Company in a voting trust
or similar arrangement;

 

(vii) take any action to form, join or in any way participate in any
partnership, limited partnership, syndicate or other Group (other than solely
among members of the Clinton Group) with respect to the Company’s voting
securities or otherwise act in concert with any Person for the purpose of
circumventing the provisions or purposes of this Agreement;

 

(viii) otherwise act, individually or in concert with any Person, to seek to
control, direct or influence the management, Board (or any individual members
thereof) or policies of the Company; provided that this Section 3.06(b)(viii)
shall not prevent the Clinton Group from speaking privately with members of the
Board or management for the purpose of offering their suggestions or other input
regarding the Company;

 

(ix) encourage, advise or influence any other person or assist any third party
in so encouraging, assisting or influencing any Person with respect to the
giving or withholding of any proxy vote at any annual or special meeting of
shareholders in opposition to any nominee on the Company’s slate of nominees for
election as directors of the Company or in opposition to the Board’s
recommendation for any other proposal brought before the meeting;

 

(x) finance or offer to provide financing for an attempt by any Person to engage
in any of the activities or actions prohibited or restricted by the terms of
this Agreement;

 

(xi) make or in any way advance any request or proposal to amend, modify or
waive any provision of this Agreement except in a nonpublic and confidential
manner which nonpublic and confidential request or proposal, if any, shall be
accompanied by a written opinion of counsel, to the effect that such proposal or
request and the subject matter thereof, as so presented, does not require
disclosure by any party hereto, pursuant to the Securities Act or the Exchange
Act or any rule or regulation promulgated thereunder;

7



(xii) announce an intention to do, solicit, assist, prompt, induce or attempt to
induce others to do, any of the actions restricted or prohibited under
subparagraphs (i) through (xi) above;

 

Section 3.07. Public Announcement.

 

(a) The public announcements made with respect to the parties’ entry into this
Agreement or the description of the terms hereof and relating to the Notice or
the parties’ solicitation of proxies for the 2013 Annual Meeting shall be in the
form annexed as an exhibit hereto (the “Press Release”).

 

(b) During the Standstill Period, each Clinton Shareholder shall refrain from
making, causing to be made, or allowing any of its Affiliates to make, any
statement or announcement that criticizes or disparages, (a) the Company, its
officers or its directors or other Affiliates or any person who has served as an
officer or director of the Company or (b) any action or inaction or matter taken
or not taken by the Company, any decision of the Board or the Company’s
management or any discussion or consideration of the Board relating to strategic
transactions.

 

(c) During the Standstill Period, the Company shall refrain from making or
causing to be made, and shall use its reasonable best efforts to cause its
directors, officers and other Affiliates not to make, any statement or
announcement that criticizes or disparages the Clinton Group, any of the
principals, directors, officers, trustees or managing members thereof or the
Clinton Group Nominees.

 

(d) The foregoing shall not prevent the making of any factual statement in any
compelled testimony or production of information, either by legal process,
subpoena, or as part of a response to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought, applicable listing requirements or otherwise legally required; provided
that the party from which such information is compelled shall, to the extent
permitted by applicable law, provide the other party with prior written notice
of the making of such compelled disclosure promptly so that such other party may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this Agreement. If such protective order or other remedy is
denied, and such party or any of its representatives are nonetheless legally
compelled to disclose such information, such party or its representative, as the
case may be, will furnish only that portion of such information that is legally
required, in the opinion of counsel, and will exercise best efforts to obtain
assurances that confidential treatment will be accorded to such information.

 

ARTICLE 4
Other Provisions

 

Section 4.01. Specific Enforcement; Special Remedy.

 

Each of the Company and each Clinton Shareholder acknowledge and agree that the
other party would be irreparably injured in the event that any provision of this

8



Agreement is breached or not performed. Accordingly, it is agreed that each
party shall be entitled to temporary and permanent injunctive relief with
respect to each and any breach or purported repudiation of this Agreement by the
other and to specifically enforce strict adherence to this Agreement and the
terms and provisions hereof against the other in any action instituted in a
court of competent jurisdiction, in addition to any other remedy which such
aggrieved party may be entitled to obtain. Moreover, in the event of the breach
of any of the provisions of this Agreement, timeliness in obtaining relief is of
the essence.

 

Section 4.02. Amendments.

 

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally or in writing, except that any term of this Agreement may be
amended by a writing signed by the parties, and the observance of any such term
may be waived (either generally or in a particular instance and either
retroactively or prospectively) by a writing signed by the party against whom
such waiver is to be asserted.

 

Section 4.03. Notices.

 

All notices and other communications provided for or permitted hereunder shall
be made by hand-delivery, prepaid first-class mail or facsimile:

 

(a) if to the Company, to:

 

Quality Systems, Inc.

18111 Von Karman Avenue, Suite 700

Irvine, California 92612

Attention: General Counsel
Facsimile: (949) 769-5822

 

with copies to:

Davis Polk & Wardwell LLP
1600 El Camino Real
Menlo Park, California 94025
Attention: Julia Cowles
Facsimile: (650) 752-3607

 

and

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Stephen Fraidin

Facsimile: (212) 446-4900

9



and

Rutan & Tucker, LLP
611 Anton Boulevard, 14th Floor
Costa Mesa, California 92626
Attention: Thomas Crane
Facsimile: (714) 546-9035

 

(b) if to any Clinton Stockholder, to:

 

The Clinton Group, Inc.
9 West 57th Street, 26th Floor
New York, NY 10019
Attention: Gregory Taxin
Facsimile: (212) 825-0084

 

With copies to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: David Rosewater
Facsimile: (212) 593-5955

 

All such notices and communications shall be deemed to have been duly given when
delivered by hand, if personally delivered; two business days after being
deposited in the mail, postage prepaid, if mailed as aforesaid; when receipt
acknowledged, if facsimiled. Any party from time to time may change its address
for the purpose of notices to that party by giving a similar notice specifying a
new address, but no such notice shall be deemed to have been given until it is
actually received by the party sought to be charged with the contents thereof.
Copies delivered solely to outside counsel shall not constitute adequate notice.

 

Section 4.04. Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties. This Agreement may not be assigned by any
Clinton Shareholder without the prior written consent of the Company.

 

Section 4.05. No Third Party Beneficiaries.

 

Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any Person, other than the parties hereto and their respective
successors and assigns, any legal or equitable right, remedy or claim under or
in respect of this Agreement and any conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of the parties
hereto and their respective successors and assigns, and for the benefit of no
other Person.

10



Section 4.06. Counterparts.

 

This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

Section 4.07. Headings.

 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

Section 4.08. Governing Law; Choice of Venue.

 

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California applicable to agreements made and to be
performed within that state.

 

(b) Each of the parties hereto: (i) consents to submit itself to the personal
jurisdiction of the Federal and state courts located in the State of California,
Orange County, in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (ii) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (iii) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Federal and state courts located in the State of
California, Orange County, and each of the parties irrevocably waives the right
to trial by jury and (iv) each of the parties irrevocably consents to service of
process by a reputable overnight mail delivery service, signature requested, to
the address of such parties’ principal place of business or as otherwise
provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF
THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES
OF SUCH STATE THAT WOULD COMPEL THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.

 

Section 4.09. Waiver; Remedies.

 

No delay on the part of any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party hereto of any right, power or privilege hereunder operate
as a waiver of any other right, power or privilege hereunder, nor shall any
single or partial exercise of any right, power or privilege hereunder, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.

 

Section 4.10. Attorneys’ Fees.

 

In any action or proceeding brought to enforce any provision of this Agreement,
or where any provision hereof is validly asserted as a defense, the successful
party shall

11



be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

 

Section 4.11. Severability.

 

If at any time subsequent to the date hereof, any provision of this Agreement
shall be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision in this Agreement.

 

Section 4.12. Additional Parties.

 

Each party and its Affiliates, by its execution of this Agreement, agrees that
it is a party to, and bound by, all of the provisions of this Agreement.

 

Section 4.13. Fees and Expenses.

 

Neither the Company, on the one hand, nor the Clinton Group, on the other hand,
will be responsible for any fees or expenses of the other in connection with
this Agreement; provided that the Company will reimburse the Clinton Group for
its reasonable and documented out-of-pocket expenses incurred by it through the
effective date of this Agreement in connection with its solicitation of proxies
for the 2013 Annual Meeting up to $100,000.00.

 

Section 4.14. Interpretation and Construction.

 

Each of the parties hereto acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement, and that it has executed the same with the advice of said
independent counsel. Each party and its counsel cooperated and participated in
the drafting and preparation of this Agreement and the documents referred to
herein, and any and all drafts relating thereto exchanged among the parties
shall be deemed the work product of all of the parties and may not be construed
against any party by reason of its drafting or preparation. Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any party that drafted or prepared it is
of no application and is hereby expressly waived by each of the parties hereto,
and any controversy over interpretations of this Agreement shall be decided
without regards to events of drafting or preparation.

 

Section 4.15. Entire Agreement.

 

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof.

 

[Signature Pages Follow]

12



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

  QUALITY SYSTEMS, INC.           By: /s/ Jocelyn Leavitt       Name: Jocelyn
Leavitt       Title: EVP, General Counsel & Secretary  

 

[Signature Page to Clinton Agreement]

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

  CLINTON RELATIONAL OPPORTUNITY MASTER FUND, L.P.       By: Clinton Relational
Opportunity, LLC,
its investment manager             By: /s/ John Hall       Name: John Hall      
Title:   Authorized Signatory  

 

  CLINTON SPOTLIGHT MASTER FUND, L.P.       By: Clinton Group, Inc.,
its investment manager             By: /s/ John Hall       Name: John Hall      
Title:   Authorized Signatory  

 

  CLINTON RELATIONAL OPPORTUNITY, LLC               By: /s/ John Hall      
Name: John Hall       Title:   Authorized Signatory  

 

[Signature Page to Clinton Agreement]

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

  CLINTON GROUP, INC.           By: /s/ John Hall       Name: John Hall      
Title:   Authorized Signatory  

 

  MR. GEORGE E. HALL           /s/ George E. Hall  

 

[Signature Page to Clinton Agreement]







Annex I 

 

Form of Press Release

 

QUALITY SYSTEMS TO NOMINATE NEW DIRECTORS TO BOARD

 

Reaches Agreement With Clinton Group

 

IRVINE, Calif. – July 17, 2013 – Quality Systems, Inc.(NASDAQ:QSII) today
announced that it has reached an agreement with certain affiliates of Clinton
Group, Inc. related to the Quality Systems 2013 Annual Shareholders’ Meeting to
be held on August 15, 2013. Shareholders of record as of June 17, 2013 are
entitled to vote at the Annual Meeting.

 

Under the terms of the agreement, the Quality Systems Board of Directors will
consist of nine members and will include three of the Clinton Group’s nominees –
James C. Malone, Peter M. Neupert and Morris Panner – who will stand for
election to the Board of Directors at the 2013 Annual Meeting. The composition
of the Company’s existing Transactions Committee will be modified to include Mr.
Neupert and Mr. Panner among the five members and the Committee will undertake
an objective evaluation of the Company’s strategy, direction and alternatives.
The remaining six seats on the Board will consist of Quality Systems’ nominees,
which the Company intends to disclose in an amended proxy filing with the
Securities and Exchange Commission.

 

The Clinton Group will also withdraw its slate of nominees and all proposals
concerning the amendment of the Company’s bylaws and will vote all of its shares
in favor of each of the Board’s nominees and all other Quality Systems proposals
at the 2013 Annual Meeting. The Clinton Group has also agreed to observe certain
standstill provisions.

 

“Our Board and management team are committed to creating value for all Quality
Systems shareholders, and we are pleased to have worked constructively with the
Clinton Group to reach this agreement,” said Steven Plochocki, President and
Chief Executive Officer of Quality Systems. “We welcome the addition of James,
Peter and Morris and look forward to their participation on the Board as we move
ahead with the execution of our strategy.”

 

“We are pleased to have reached a resolution with the Company that we believe is
in the best interests of Quality Systems shareholders,” said George Hall, Chief
Executive Officer of Clinton Group, Inc. “James, Peter and Morris are highly
qualified candidates, and we believe their service on the Quality Systems Board
will contribute to the Company’s growth.”

 

About James C. Malone

James C. Malone currently serves as Chief Financial Officer and Executive Vice
President of American Well Inc., a healthcare software company. He previously
served as Chief Financial Officer and as an executive director of Misys PLC and
formerly held roles at The TriZetto Group, Inc., most recently as CFO. He has
also served as a director of Allscripts Healthcare Solutions, Inc.

 

About Peter M. Neupert

Peter Neupert currently serves as an Operating Partner at Health Evolution
Partners, a private equity firm. Prior to that, Mr. Neupert served as Corporate
Vice President of the Microsoft Health Solutions Group. He previously served as
the founding President and Chief Executive Officer and as a Chairman of
drugstore.com. He is currently a director of Laboratory Corporation of America
Holdings. He has also been an active member of the Institute of Medicine’s
Roundtable on Value & Science−Driven Healthcare.  

 

About Morris Panner

Morris Panner currently serves as Chief Executive Officer of DICOM Grid, a
cloud-based healthcare software company. Mr. Panner formerly served as Chairman
of the Board of the Software Division of the Software and Information Industry
Association. He was also an Assistant United States Attorney.

 

 

 

 

About Quality Systems, Inc.

Irvine, Calif.-based Quality Systems, Inc. and its NextGen Healthcare subsidiary
develop and market computer-based practice management, electronic health records
and revenue cycle management applications as well as connectivity products and
services for medical and dental group practices and small hospitals. Visit
www.qsii.com and www.nextgen.com for additional information.

 

IMPORTANT ADDITIONAL INFORMATION REGARDING THE PROXY SOLICITATION

On July 15, 2013, the Company filed its definitive proxy statement (the “Proxy
Statement”) with the Securities and Exchange Commission (the “SEC”) in
connection with its 2013 Annual Shareholders’ Meeting and began the process of
mailing the Proxy Statement to its shareholders, together with a WHITE proxy
card. INVESTORS AND SECURITY HOLDERS ARE ADVISED TO READ THE PROXY STATEMENT
BECAUSE IT CONTAINS IMPORTANT INFORMATION. Shareholders may obtain the Proxy
Statement, any amendments or supplements thereto and other documents filed by
the Company with the SEC for free from the SEC’s website at www.sec.gov. Copies
of the Proxy Statement and any amendments and supplements thereto will be
provided for free by contacting the Company’s proxy solicitor, MacKenzie
Partners, Inc. at (800) 322-2885 toll-free or by email at
proxy@mackenziepartners.com.

 

IMPORTANT ADDITIONAL INFORMATION REGARDING PARTICIPANTS

The Company and its directors, director nominees and non-director executive
officers may be deemed to be participants in the solicitation of proxies in
connection with the Company’s upcoming 2013 Annual Shareholders’ Meeting.
Information about the Company’s directors, director nominees and non-director
executive officers and their ownership of the Company’s securities is available
in the Proxy Statement.

 

CAUTION CONCERNING FORWARD LOOKING STATEMENTS

Statements made in this document, the proxy statements to be filed with the SEC,
communications to shareholders, press releases and oral statements made by the
Company’s representatives that are not historical in nature, or that state the
Company’s intentions, hopes, beliefs, expectations or predictions of the future,
may constitute “forward-looking statements” within the meaning of Section 21E of
the Securities and Exchange Act of 1934, as amended. Forward-looking statements
can often be identified by the use of forward-looking language, such as “could,”
“should,” “will,” “will be,” “will lead,” “will assist,” “intended,” “continue,”
“believe,” “may,” “ expect,” “hope,” “anticipate,” “goal,” “forecast,” “plan,”
or “estimate” or variations thereof or similar expressions. Forward-looking
statements are not guarantees of future performance. These forward-looking
statements may include, without limitation, discussions of the Company’s product
development plans, business strategies, future operations, financial condition
and prospects, developments in and the impacts of government regulation and
legislation and market factors influencing the Company’s results.

 

Forward-looking statements involve risks, uncertainties and assumptions. It is
important to note that any such performance and actual results, financial
condition or business, could differ materially from those expressed in such
forward-looking statements. Factors that could cause or contribute to such
differences include, but are not limited to, the risk factors discussed under
“Risk Factors” in the Company’s Annual Report on Form 10-K (the “Annual Report”)
for the fiscal year ended March 31, 2013, as well as factors discussed elsewhere
in this and other reports and documents that we file with the SEC. Other
unforeseen factors not identified herein could also have such an effect. We
undertake no obligation to update or revise forward-looking statements to
reflect changed assumptions, the occurrence of unanticipated events or changes
in future operating results, financial condition or business over time unless
required by law. Interested persons are urged to review the risks described
under “Risk Factors” and in “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” in the Annual Report as well as in the
Company’s other public disclosures and filings with the SEC.

 

 

 

CONTACTS:

 

Media

Susan J. Lewis

Quality Systems, Inc.

303-804-0494
slewis@qsii.com

 

Andy Brimmer / Eric Brielmann / Nick Lamplough

Joele Frank, Wilkinson Brimmer Katcher

212-355-4449

 

Investors

Dan Burch / Larry Dennedy

MacKenzie Partners, Inc.

212-929-5900

 

 

 







Annex II

 

Form of Clinton Group Director Agreement

 



_________, 2013

[Director]
[Address]

CLINTON GROUP DIRECTOR AGREEMENT

We understand that you wish to be a nominee for election as a director of
Quality Systems, Inc. (the “Company”). You hereby make the following
representations and agreements:

 

1.                  You represent that, if elected as a Director of the Company,
you would be in compliance with the Company’s written corporate governance
polices or other written policies or procedures applicable to non-management
directors generally in effect as of July 16, 2013 (copies of which have been
provided to you by the Company). You also agree to remain in compliance with all
such policies and guidelines, as well as any other such policies or guidelines
applicable to non-management Directors, which may be adopted by the Board or a
committee thereof in good faith and not for the purpose of discriminating
against you from time to time after July 16, 2013, as long as you remain a
Director of the Company or, to the extent that provisions of such policies and
guidelines impose obligations beyond your tenure as a Director, until the
termination of those obligations.

 

2.                  You represent that you are not, and agree that you will not,
become a party to any agreement, arrangement, or understanding with, and have
not given, and will not give, any commitment or assurance to, any person or
entity as to how you, if you are elected as a Director, will act or vote on any
issue or question in your capacity as a Director (a “Voting Commitment”) that
has not been disclosed to the Board of Directors.

 

3.                  You represent that you are not, and agree that you will not,
become a party to any Voting Commitment that could limit or interfere with your
ability to comply with your duties as a Director under all applicable laws, if
you are elected as a Director.

 

4.                  You represent that you are not, and agree that you will not,
become a party to any agreement, arrangement or understanding with any person or
entity other than the Company with respect to any direct or indirect
compensation, reimbursement or indemnification in connection with your service
or action as a Director, if you are elected as a Director, and you have not, and
will not, receive any such compensation, other payment or other benefit or right
from any person or entity other than the Company, in each case in connection
with candidacy or service as a Director.

 

5.                  You agree that you will treat as confidential in accordance
with this agreement (a) all information (including, without limitation, oral,
written and electronic information) provided to you by or on behalf of the
Company or any of its Representatives (as defined below); (b) any other
information about the Company that comes to you, from whatever source, in your
capacity as a Director; and (c) the content, nature, and extent of any
communications relating to the Company and involving members of the Company’s
Board of Directors, including information regarding deliberations and
discussions among Directors (in their capacity as such) and the status

 



 

thereof (herein collectively referred to as the “Confidential Information”). The
term “Confidential Information” does not include information that is or becomes
available to the public other than as a result of a disclosure by you.

 

As used in this agreement, the term “Representatives” shall mean the Company’s
other directors, employees of the Company, and any independent accountants,
legal counsel, consultants, and financial and other advisors retained by the
Company.

 

As used in this agreement, the term “person” shall be broadly interpreted to
include the media and any corporation, partnership, group, individual or other
entity.

 

6.                  (a) You agree to keep the Confidential Information
confidential in accordance with the terms of this agreement or any other
policies or procedures of the Company applicable to Directors. You agree that
the Confidential Information will be used by you solely for the purpose of
carrying out your fiduciary duties as a Director (if you are elected as a
Director) and that you will not use any Confidential Information for your
personal benefit or for the benefit of persons or entities other than the
Company and its shareholders generally. You agree that you will not disclose
Confidential Information to any other person except as required by law,
regulation or legal or judicial process (and subject to compliance with
subparagraph (b) below); provided, however, that you may disclose Confidential
Information when disclosure in each case is authorized by the Board, and you may
disclose Confidential Information to other Representatives of the Company who
need to know such Confidential Information.

 

(b) In the event that you are required by applicable law, regulation or legal or
judicial process (including, without limitation, by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar process)
to disclose any Confidential Information, you will provide the Company with
prompt prior written notice of such requirement to the extent not prohibited by
law in order to enable the Company to seek an appropriate protective order or
other remedy at its expense, and you will consult and cooperate with the Company
to the extent permitted by law with respect to taking steps to resist or narrow
the scope of such requirement or legal process. If a protective order or other
remedy is not obtained, the terms of this agreement are not waived by the
Company and disclosure of Confidential Information is legally required, you will
(a) disclose such information only to the extent required in the opinion of your
counsel and (b) give advance notice to the Company of the information to be
disclosed as far in advance as is practicable. In any such event, you will use
reasonable efforts to ensure that all Confidential Information that is so
disclosed will be accorded confidential treatment.

 

(c) The Company will adopt a confidentiality policy (the “Policy”) applicable to
all Directors no later than promptly following the Company’s 2013 annual meeting
of shareholders that includes substantially the same confidentiality obligations
as set forth in Section 5, this Section 6 and Section 8 of this agreement. Upon
adoption of the Policy, the confidentiality obligations as set forth in Section
5, this Section 6 and Section 8 of this agreement shall terminate, and you shall
be subject to the Policy in lieu thereof.

 

7.                  You recognize that should you be elected as a Director all
of your activities and decisions as a Director will be governed by applicable
law and subject to your fiduciary duties,

2



 

as applicable, to the Company and to the shareholders of the Company and, as a
result, that there is, and can be, no agreement between you and Clinton
Relational Opportunity Master Fund, L.P., Clinton Spotlight Master Fund, L.P.,
Clinton Relational Opportunity, LLC, Clinton Group, Inc. and/or Mr. George E.
Hall (collectively, the “Clinton Group”) or any of the Clinton Group’s
affiliates that governs the decisions which you will make as a Director of the
Company.

 

8.                  If you are elected as a Director and cease to be a Director,
as a result of resignation, removal or otherwise, and if requested by the
Company, in its sole discretion, you shall promptly, at the Company’s sole
option, destroy (and shall certify such destruction in writing to the Company)
or redeliver to the Company all written, electronic or other tangible
Confidential Information (whether prepared by the Company, its Representatives
or otherwise on the Company’s behalf or by you or otherwise on your behalf) and
will not retain any copies, summaries, analyses, compilations, reports, extracts
or other reproductions of such written, electronic or other tangible material or
any other materials in written, electronic or other tangible format to the
extent based on, reflecting or containing Confidential Information, in your
possession or under your custody. Notwithstanding such return, destruction,
deletion or erasure, all Confidential Information will continue to be held
confidential by you pursuant to the terms of this agreement.

 

9.                  You acknowledge and agree that the Company and its
subsidiaries would be irreparably injured by a breach of this agreement by you
and that monetary remedies would be inadequate to protect the Company or its
subsidiaries against any actual or threatened breach of this agreement by you.
Accordingly, you agree that the Company shall be entitled to seek an injunction
or injunctions (without the proof of actual damages) to prevent breaches or
threatened breaches of this agreement and/or to compel specific performance of
this agreement, and that neither you nor anyone acting on your behalf, shall
oppose the granting of such relief. You also agree that you shall waive any
requirement for the security or posting of any bond in connection with any such
remedy. Such remedies shall not be deemed to be the exclusive remedy for actual
or threatened breaches of this agreement but shall be in addition to all other
remedies available at law or in equity to the Company. You further agree that
you will cooperate fully in any attempt by the Company in obtaining any remedy
or relief, at law or in equity, for actual or threatened breaches of this
agreement. You further acknowledge and agree that no failure or delay by the
Company in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

 

10.              You acknowledge that your compliance with the provisions of
this agreement is a condition to your service as a Director, if you are elected
as a Director. Accordingly, you hereby submit your irrevocable resignation as a
Director, if then serving as one, effective immediately upon a finding by a
court of competent jurisdiction that you have breached this agreement in any
material respect.

 

11.              If any provision of this agreement shall, for any reason, be
adjudged by any court of competent jurisdiction to be invalid or unenforceable,
such judgment shall not affect, impair or invalidate the remainder of this
agreement but shall be confined in its operation to the provision of this
agreement directly involved in the controversy in which such judgment shall have
been rendered.

3



 

12.              This agreement shall be governed by and construed in accordance
with the internal laws of the State of California applicable to agreements made
and to be performed within that state.

 

13.              Each of the parties hereto: (i) consents to submit itself to
the personal jurisdiction of the Federal and state courts located in the State
of California, Orange County, in the event any dispute arises out of this
agreement or the transactions contemplated by this agreement, (ii) agrees that
it shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (iii) agrees that it shall not
bring any action relating to this agreement or the transactions contemplated by
this agreement in any court other than the Federal and state courts located in
the State of California, Orange County, and each of the parties irrevocably
waives the right to trial by jury and (iv) each of the parties irrevocably
consents to service of process by a reputable overnight mail delivery service,
signature requested, to the address of such parties’ principal place of business
or as otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN
ALL RESPECTS, INCLUDING WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT,
BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PRINCIPLES OF SUCH STATE THAT WOULD COMPEL THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION.

 

14.              This agreement may be executed in counterparts (including via
facsimile), each of which shall be deemed to be an original, but both of which
shall constitute one and the same agreement and shall become effective when one
or more counterparts have been signed by each of the parties and delivered to
the other party.

 

  QUALITY SYSTEMS, INC., on behalf of itself and
its Board of Directors           By:         Name:       Title:  

 

AGREED AND ACKNOWLEDGED on this
day of _________, 2013

By:     Name:

 

4